[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO REARGUE DATED MAY 11, 2001
The plaintiff's motion follows a full hearing on his rule to show cause dated March 23, 2001 and the defendant's motion for contempt dated April 9, 2001. It appears from the motion that the plaintiff believes that the court did not grant his request to modify custody because it was not in proper form. If that is his belief, the plaintiff is mistaken.
The court understood that the plaintiff sought a modification of the order pertaining to custody of the minor children. The pleading filed by the plaintiff should have complied with Practice Book § 25-26(d) and CT Page 6091 (e), however, that noncompliance did not prevent the parties from presenting their evidence nor did it affect the court's decision to not grant the request at the conclusion of the hearing.
At the hearing the court considered the evidence and concluded that the plaintiff had not shown by a preponderance of the evidence that it would be in the best interest of the children, at that time, to modify the order of custody. The court also expressed a desire to hear from the court appointed guardian for the minor children before taking further action on the request.
The plaintiffs motion to reargue is denied.
Domnarski, J